In the United States Court of Federal Claims
                                      No. 22-543C
                              (Filed: December 20, 2022)
***************************************
ESIMPLICITY, INC.,                    *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                       ORDER
       On September 28, 2022, the Court issued a decision remanding the case to the
Department of the Navy pursuant to Rule 52.2 of the Rules of the United States Court
of Federal Claims (RCFC) and ordering the parties to file either a stipulation of
dismissal or a joint status report no later than November 28, 2022. See Order (ECF
36). The government has filed a notice of appeal. See Notice of Appeal (ECF 41).
       On November 28, 2022, the parties filed a joint status report explaining the
Navy’s decision on remand. See Joint Status Report (ECF 42). The parties report that
the Navy has reopened the solicitation, establishing a new closing date for receipt of
proposals and providing instructions on proposal file size limits. Id. Plaintiff informs
the Court that it does not intend to pursue further proceedings and takes the position
that a stipulated joint dismissal would be appropriate. Id. The government does not
consent to a stipulated joint dismissal in order to preserve its appellate rights, but it
agrees that the only remaining matter in this Court is entry of final judgment. Id. A
status conference was held on December 13, 2022 to confirm that no further
proceedings in this Court are required, and both parties responded affirmatively.
       I construe the Joint Status Report as a joint notice, pursuant to RCFC
52.2(e)(1)(B), that no further proceedings in this Court are required. Any further
proceedings belong before the Navy as it executes this Court’s instructions on remand
and before the Court of Appeals if the government pursues its appeal. The Clerk of
Court is therefore DIRECTED to enter final judgment dismissing the case. The
parties shall bear their own costs.


      IT IS SO ORDERED.
                                              s/ Stephen S. Schwartz
                                              STEPHEN S. SCHWARTZ
                                              Judge




                                        -2-